                                                                                             Case 2:17-cv-01157-DWL Document 149 Filed 02/08/19 Page 1 of 18


                                                                                       1    Tracy A. Miller, SBN 015920
                                                                                            Douglas (Trey) Lynn, SBN 028054
                                                                                       2
                                                                                            OGLETREE, DEAKINS, NASH,
                                                                                       3    SMOAK & STEWART, P.C., #00504800
                                                                                            2415 East Camelback Road, Suite 800
                                                                                       4    Phoenix, Arizona 85016
                                                                                       5    Telephone: (602) 778-3700
                                                                                            Tracy.Miller@ogletreedeakins.com
                                                                                       6    Trey.Lynn@ogletreedeakins.com
                                                                                       7
                                                                                            Attorneys for Defendant
                                                                                       8
                                                                                                                      UNITED STATES DISTRICT COURT
                                                                                       9
                                                                                                                               DISTRICT OF ARIZONA
                                                                                       10
                                                                                       11
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.




                                                                                              Vickie Guanzon, Individually and on           Case No. CV-17-1157-DWL
                                                                                       12     Behalf of All Other Similarly Situated
                                                 2415 East Camelback Road, Suite 800




                                                                                              Current and Former Employees,
                                                                                       13                                                   DEFENDANTS’ MOTION FOR
                                                       Phoenix, Arizona 85016




                                                                                                                  Plaintiff,                DECERTIFICATION OF
                                                           (602) 778-3700




                                                                                       14                                                   COLLECTIVE
                                                                                                    vs.
                                                                                       15
                                                                                       16     Vixxo Corporation, a Maryland
                                                                                              corporation,
                                                                                       17
                                                                                                                  Defendant.
                                                                                       18
                                                                                       19          Defendant Vixxo Corporation (“Vixxo”) moves this Court for decertification of the
                                                                                       20   collective conditionally certified by the Court on January 3, 2018. This motion is supported
                                                                                       21   by the following Memorandum of Points and Authorities.
                                                                                       22                   MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                       23          Decertification is appropriate because, accepting Plaintiffs’ testimony as true,
                                                                                       24   Plaintiffs had significantly different job duties from one another, making collective
                                                                                       25   treatment of this case not only infeasible, but virtually impossible. The key issue in this
                                                                                       26   action is whether employees who worked as Team Leads for Vixxo were properly
                                                                                       27   classified as exempt under the Fair Labor Standards Act (“FLSA”). During their
                                                                                       28   employment as Team Leads with Vixxo, all Plaintiffs were classified as exempt under the
                                                                                            Case 2:17-cv-01157-DWL Document 149 Filed 02/08/19 Page 2 of 18



                                                                                        1   FLSA as either administrative or executive employees. To determine whether Plaintiffs
                                                                                        2   were properly classified as exempt requires an examination into the job duties that each
                                                                                        3   Plaintiff performed. Because Plaintiffs’ job duties varied significantly, Plaintiffs are not
                                                                                        4   similarly situated for purposes of evaluating their exempt status. Resolution of their claims
                                                                                        5   would require individual summary judgment analyses or mini-trials for each Plaintiff,
                                                                                        6   circumventing the purpose of a collective action.
                                                                                        7   I.     RELEVANT PROCEDURAL HISTORY
                                                                                        8          Plaintiff Vickie Guanzon filed this lawsuit on April 18, 2017 on behalf of herself
                                                                                        9   and other similarly situated current and former Team Leads (ECF No. 1). Plaintiff claimed
                                                                                       10   that she and other putative class members were misclassified as exempt under the FLSA
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.




                                                                                       11   and were not paid for overtime hours worked. Plaintiff moved for conditional certification
                                                 2415 East Camelback Road, Suite 800




                                                                                       12   on June 6, 2016 (ECF No. 19). The Court granted Plaintiff’s Motion for Conditional
                                                       Phoenix, Arizona 85016




                                                                                       13   Certification in part on January 3, 2018 and certified a collective composed of “current and
                                                           (602) 778-3700




                                                                                       14   former ‘Customer Service Team Leads’ who were employed by Vixxo throughout the
                                                                                       15   United States” (ECF No. 38).
                                                                                       16   II.    FACTUAL BACKGROUND
                                                                                       17          Vixxo1 is a facilities maintenance company that provides maintenance and strategic
                                                                                       18   support services for various clients’ facilities throughout the United States and Canada.
                                                                                       19   Vixxo serves customers including convenience stores, retail establishments, grocery stores,
                                                                                       20   and restaurants. Vixxo partners with over 150,000 service providers and technicians to
                                                                                       21   service the needs of its customers. Vixxo operates across the United States and Canada and
                                                                                       22   has served customers, such as PetSmart, 7-Eleven, Starbucks, McDonald’s, and Bloomin’
                                                                                       23   Brands, Inc. (“BBI”), among others.
                                                                                       24          In each of its service centers, Vixxo employs Customer Service Representatives
                                                                                       25   (“CSRs”) to handle routine requests for repairs or service from customers. When CSRs
                                                                                       26
                                                                                            1
                                                                                       27    Vixxo was formed in 2013 through the merger of First Service Networks, Inc. and IPT,
                                                                                            LLC d/b/a FM Facility Maintenance.
                                                                                       28

                                                                                                                                         2
                                                                                            Case 2:17-cv-01157-DWL Document 149 Filed 02/08/19 Page 3 of 18



                                                                                        1   receive service requests from Vixxo’s customers, they select service providers from
                                                                                        2   preapproved lists and schedule service calls. CSRs also interface with customers and follow
                                                                                        3   up to ensure that necessary repairs or services are completed. [See Morse Dep. at 43:14-
                                                                                        4   21, Ex. 1.] CSRs have little discretion as to which service providers to choose and the cost
                                                                                        5   of services. [See Id. at 48:3-8.] CSRs are classified as nonexempt and are paid for any
                                                                                        6   overtime worked. [See Dillard Dep. at 70:2-4, Ex. 2.]
                                                                                        7          Team Leads also work in each of Vixxo’s service centers. The duties of Team Leads
                                                                                        8   vary on an individual basis depending on the Team Lead’s experience, location, and the
                                                                                        9   customer to which they are assigned. Vixxo’s Team Leads typically deal with only one
                                                                                       10   customer. The needs and requirements of that customer often dictate the Team Leads’ job
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.




                                                                                       11   duties, although job duties can vary for Team Leads working for the same customer. All
                                                 2415 East Camelback Road, Suite 800




                                                                                       12   Team Leads are salaried employees exempt from receiving overtime pay under the FLSA’s
                                                       Phoenix, Arizona 85016




                                                                                       13   administrative and/or executive exemptions.
                                                           (602) 778-3700




                                                                                       14   III.   LEGAL STANDARD
                                                                                       15          The FLSA allows Plaintiffs to sue on behalf of themselves and other “similarly
                                                                                       16   situated” employees. 29 U.S.C. § 216(b). To determine whether employees are similarly
                                                                                       17   situated under the FLSA, District Courts within the Ninth Circuit generally follow a two-
                                                                                       18   step approach. Campbell v. City of Los Angeles, 903 F.3d 1090, 1109-1110 (9th Cir. 2018)
                                                                                       19   (citations omitted); Colson v. Avnet, Inc., 687 F. Supp. 2d 914, 925 (D. Ariz. 2010). At the
                                                                                       20   first step, courts conditionally certify a collective action if the plaintiff presents “substantial
                                                                                       21   allegations that the putative class members were together the victims of a single decision,
                                                                                       22   policy, or plan.” Colson, 687 F.3d at 925 (citations omitted). If the plaintiff meets this low
                                                                                       23   burden, the potential members of the collective action are notified and presented the
                                                                                       24   opportunity to opt-into the lawsuit. Id. At the second step, which takes place after
                                                                                       25   notification and discovery, defendants may move to decertify the class, and the Court
                                                                                       26   revisits whether the class members are similarly situated. Id. The second step requires the
                                                                                       27   Court to take a more exacting look at the Plaintiffs’ allegations and the record. Campbell,
                                                                                       28   903 F.3d at 1109.

                                                                                                                                            3
                                                                                            Case 2:17-cv-01157-DWL Document 149 Filed 02/08/19 Page 4 of 18



                                                                                        1          In Campbell, the Ninth Circuit recently clarified the standard for establishing
                                                                                        2   whether class members are similarly situated for decertification after the close of discovery.
                                                                                        3   Id. at 1117. The Campbell Court explicitly rejected the ad hoc approach used by the
                                                                                        4   majority of courts when deciding decertification, and instead held that collective treatment
                                                                                        5   is appropriate only “to the extent party plaintiffs are alike in ways that matter to the
                                                                                        6   disposition of their FLSA claims.” Id. at 1114. What matters in a collective action “is not
                                                                                        7   just any similarity between party plaintiffs, but a legal or factual similarity material to the
                                                                                        8   resolution of the party plaintiffs’ claims, in the sense of having the potential to advance
                                                                                        9   these claims, collectively to some resolution.” Id. at 1115 (emphasis in original). “A
                                                                                       10   ‘collective’ action in which, as a material matter, no material dispute truly could be heard
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.




                                                                                       11   on a collective basis would hardly be consistent with the FLSA’s remedial purpose.” Id. at
                                                 2415 East Camelback Road, Suite 800




                                                                                       12   1115-1116 (emphasis added). At the decertification stage, the Court may consider “the
                                                       Phoenix, Arizona 85016




                                                                                       13   practical consideration of manageability or efficiency that permeated prior district court
                                                           (602) 778-3700




                                                                                       14   FLSA certification jurisprudence” to the extent those considerations show that the
                                                                                       15   collective mechanism is infeasible. Campanelli v. Image First Healthcare Laundry
                                                                                       16   Specialists, Inc., No. 15-CV-04456-PJH, 2018 WL 6727825, at *6 (N.D. Cal. Dec. 21,
                                                                                       17   2018) (citing Campbell, 903 F.3d at 1117).
                                                                                       18          On a post-discovery motion for decertification, the Court will apply a summary
                                                                                       19   judgment standard. Campbell, 903 F.3d at 1118. The standard is:
                                                                                       20           a mid- or post-trial analogue to the test applied at summary judgment, which
                                                                                       21           asks, pretrial, whether sufficient evidence exists to preclude a judgment as
                                                                                                    a matter of law because, viewing the competent evidence in the light most
                                                                                       22           favorable to the nonmoving party, the trier of fact could properly find for
                                                                                                    the nonmoving party.
                                                                                       23
                                                                                            Id. Viewing the evidence in the light most favorable to Plaintiffs here, collective treatment
                                                                                       24
                                                                                            is infeasible and the collective should be decertified.2
                                                                                       25
                                                                                       26
                                                                                            2
                                                                                       27     For purposes of this motion only, Vixxo assumes Plaintiffs’ testimony and other evidence
                                                                                            to be true.
                                                                                       28

                                                                                                                                          4
                                                                                            Case 2:17-cv-01157-DWL Document 149 Filed 02/08/19 Page 5 of 18



                                                                                        1   IV.    ANALYSIS
                                                                                        2          Collective treatment is infeasible here because most, if not all Plaintiffs performed
                                                                                        3   job duties so different from one another as to require an individual exemption analysis
                                                                                        4   either on summary judgment or at trial. Trinh v. JP Morgan Chase & Co., 2008 WL
                                                                                        5   1860161, at *4 (S.D.Cal. Apr. 22, 2008) (“When the ultimate issue of whether each
                                                                                        6   employee was properly classified under the FLSA, the ‘similarly situated’ inquiry must be
                                                                                        7   analyzed in terms of the nature of each . . . plaintiff’s job duties”).
                                                                                        8          To assess whether each Team Lead’s claim can be effectively resolved on a
                                                                                        9   collective basis, the Court must first consider the specific factual and legal questions that a
                                                                                       10   factfinder must answer to determine each Team Lead’s exempt status. Marlo v. UPS, Inc.,
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.




                                                                                       11   639 F.3d 942, 948-49 (9th Cir. 2011) (affirming decertification of misclassification claims
                                                 2415 East Camelback Road, Suite 800




                                                                                       12   and stating that courts should consider nature of proof necessary to establish claims);
                                                       Phoenix, Arizona 85016




                                                                                       13   Vinole v. Countrywide Home Loans, Inc., 571 F.3d 935, 945-46 (9th Cir. 2009) (courts
                                                           (602) 778-3700




                                                                                       14   must consider a full range of factors that exemptions raise before deciding if claims can
                                                                                       15   proceed on class basis). When determining whether employees are “similarly situated” in
                                                                                       16   terms of job duties, courts will consider factors such as the job duties actually performed
                                                                                       17   on a daily basis, the importance of the job duties performed, pay provisions, and whether
                                                                                       18   any of the FLSA’s exemptions might apply to members of the proposed collective. Litty v.
                                                                                       19   Merrill Lynch & Co., No. CV 14-0425 PA (PJWX), 2015 WL 4698475, at *7 (C.D. Cal.
                                                                                       20   Apr. 27, 2015). “[T]he more dissimilar plaintiffs are and the more individuated [the
                                                                                       21   employer’s] defenses are, the greater doubts there are about the fairness of a ruling on the
                                                                                       22   merits – for either side – that is reached on the basis of purportedly representative
                                                                                       23   evidence.” Johnson v. Big Lots Stores, Inc., 561 F. Supp. 2d 567, 574 (E.D. La. 2008).
                                                                                       24          For example, in Hazelbaker v. Metro. Prop. & Cas. Ins. Co., the court decertified a
                                                                                       25   collective action where the dispositive issue was whether the plaintiffs had engaged in
                                                                                       26   outside sales activities. No. CV-13-08067-PCT-JJT, 2014 WL 5304911, at *2 (D. Ariz.
                                                                                       27   Oct. 16, 2014). The court reasoned “that resolution of what seems likely to be the
                                                                                       28   determinative issue for each of the various Plaintiffs’ claims – whether they were

                                                                                                                                           5
                                                                                            Case 2:17-cv-01157-DWL Document 149 Filed 02/08/19 Page 6 of 18



                                                                                        1   customarily and regularly engaged in outside sales activities – would require a series of
                                                                                        2   individualized inquiries” which would require “multiple mini-trials.” Id.
                                                                                        3          The same is true here. The determinative issue for each of the Plaintiffs’ claims
                                                                                        4   would require individualized inquiries into whether each Plaintiff exercised independent
                                                                                        5   judgment and discretion with respect to matters of significance. While all the Team Leads
                                                                                        6   were exempt, the primary job duties involving the exercise of discretion varied from person
                                                                                        7   to person. For some Team Leads, the executive and hybrid exemptions would also need to
                                                                                        8   be considered. Plaintiffs here have merely provided common questions while providing
                                                                                        9   wildly different answers, making collective treatment of the case truly infeasible.
                                                                                       10   Campbell, 903 F.3d at 1117 (a collective may be decertified where “conditions make the
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.




                                                                                       11   collective mechanism truly infeasible”).
                                                 2415 East Camelback Road, Suite 800




                                                                                       12          A.     Administrative Exemption
                                                       Phoenix, Arizona 85016




                                                                                       13          To qualify for the FLSA’s administrative exemption, an employee must (1) earn not
                                                           (602) 778-3700




                                                                                       14   less than $455 per week; (2) have the primary duty of performing office or non-manual
                                                                                       15   work directly related to the management or general business operations of the employer or
                                                                                       16   the employer’s customers; and (3) have the primary duty that includes the exercise of
                                                                                       17   discretion and independent judgment with respect to matters of significance. 29 C.F.R. §
                                                                                       18   541.200. The parties do not dispute that all Plaintiffs met the salary requirement for the
                                                                                       19   administrative exemption.
                                                                                       20          To meet the second requirement, “an employee must perform work directly related
                                                                                       21   to assisting with the running or servicing of the business, as distinguished, for example,
                                                                                       22   from working on a manufacturing production line or selling a product in a retail or service
                                                                                       23   establishment.” 29 C.F.R. § 541.201(a). The regulations further state:
                                                                                       24          An employee may qualify for the administrative exemption if the employee’s
                                                                                       25          primary duty is the performance of work directly related to the management
                                                                                                   or general business operations of the employer’s customers. Thus, for
                                                                                       26          example, employees acting as advisers or consultants to their employer’s
                                                                                                   clients or customers . . . may be exempt.
                                                                                       27
                                                                                       28

                                                                                                                                        6
                                                                                            Case 2:17-cv-01157-DWL Document 149 Filed 02/08/19 Page 7 of 18



                                                                                        1   29 C.F.R. § 541.201(c). The line between exempt administrative employees and
                                                                                        2   nonexempt employees may be drawn by distinguishing between those who are engaged in
                                                                                        3   the “running of the business and not merely . . . the day-to-day carrying out of its affairs.”
                                                                                        4   Bratt v. Cty. of Los Angeles, 912 F.2d 1066, 1070 (9th Cir. 1990)
                                                                                        5          Plaintiffs’ testimony confirmed that their primary duties involved performing office
                                                                                        6   work directly related to the management or general business operations of Vixxo’s
                                                                                        7   customers. They were primarily responsible for ensuring that proper repairs were made to
                                                                                        8   customers’ facilities and equipment, such as McDonald’s grills, 7-Eleven’s Slurpee
                                                                                        9   machines, PetSmart’s fish tanks, and customers’ plumbing and HVAC systems. [Morse
                                                                                       10   Dep. at 74:3-8, Ex. 1; Fagen Dep. at 38:18-39:10, 52:2-4, 56:13-22, Ex. 3; Williams Dep.
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.




                                                                                       11   at 49:9-50:3, Ex. 4; Vierheller Dep. at 32:24-33:8, Ex. 5; Norgren Dep. at 57:3-59:24, 86:1-
                                                 2415 East Camelback Road, Suite 800




                                                                                       12   87:24, 89:7-13, Ex. 6; Vertucci Dep. at 30:11-31:4, Ex. 7; Guanzon Dep. at 76:10-21, 78:3-
                                                       Phoenix, Arizona 85016




                                                                                       13   12, 88:2-9, Ex. 8.] Thus, they were integrally involved in performing work directly related
                                                           (602) 778-3700




                                                                                       14   to the general business operations of Vixxo’s customers.
                                                                                       15          The critical question here is whether Plaintiffs’ primary duties included the exercise
                                                                                       16   of discretion and independent judgment with respect to matters of significance. Twelve of
                                                                                       17   the thirty-seven Plaintiffs were deposed, and their testimonies differed significantly on
                                                                                       18   fundamental job responsibilities and the discretion involved in performing them. Given
                                                                                       19   these differences, individualized inquiries are necessary to determine whether each
                                                                                       20   Plaintiff was properly classified as exempt, and collective treatment is infeasible.
                                                                                       21                 1.     Approval of NTE Amounts
                                                                                       22          Vixxo’s customers contact Vixxo when they need repairs or facility services. CSRs
                                                                                       23   take incoming calls from customers and then dispatch service providers to perform the
                                                                                       24   needed repairs. Vixxo’s customers set preapproved cost limits (known as a “not-to-exceed”
                                                                                       25   or “NTE” amount) for all repairs. Service providers may complete repairs if the cost of the
                                                                                       26   repair does not exceed the NTE amount. If a service estimate was more than the
                                                                                       27   preapproved NTE amount, CSRs would escalate the calls to the Team Leads. CSRs had no
                                                                                       28   authority to approve requests to exceed NTE amounts and did not have to exercise

                                                                                                                                          7
                                                                                            Case 2:17-cv-01157-DWL Document 149 Filed 02/08/19 Page 8 of 18



                                                                                        1   independent judgment or discretion in handling calls involving NTE requests. [See Dillard
                                                                                        2   Dep. at 47:20-24, Ex. 2.]
                                                                                        3          When Team Leads received an escalation for an NTE request, they had to exercise
                                                                                        4   independent judgment and discretion to determine whether the requested expense was
                                                                                        5   appropriate. Multiple Plaintiffs testified that approving NTE requests was their primary
                                                                                        6   duty as Team Lead and that they had to use their own judgment and discretion to determine
                                                                                        7   whether to approve an NTE request, approve a lower amount than requested, or deny the
                                                                                        8   request. Brandi Bailey testified that she had to review information on repair requests to
                                                                                        9   determine whether to approve a request exceeding the NTE amount, and she would deny
                                                                                       10   the request if she thought it was too expensive. She believed those decisions greatly
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.




                                                                                       11   affected the customers’ businesses. [Bailey Dep. at 33:21-34:19, Ex. 9.] Similarly, Jennifer
                                                 2415 East Camelback Road, Suite 800




                                                                                       12   Morse testified that she had to look at issues critically and analyze the time and parts
                                                       Phoenix, Arizona 85016




                                                                                       13   required to fix the problem before approving or denying an NTE request. [Morse Dep. at
                                                           (602) 778-3700




                                                                                       14   66:4-23; 125:4-126:9, Ex. 1.] Both Darlandra Williams and Stephanie Urciuoli testified
                                                                                       15   that when they received NTE requests, they would research rates and prices for parts and
                                                                                       16   repair time and would then use their own judgment to determine whether the request was
                                                                                       17   appropriate. [Williams Dep. at 60:3-61:10, 92:7-10, Ex. 4; Urciuoli Dep. at 65:24-68:6, Ex.
                                                                                       18   10.] Monique Dillard also exercised discretion in approving NTE requests. [Dillard Dep.
                                                                                       19   at 48:13-49:7, Ex. 2.]
                                                                                       20          Deciding whether to approve an NTE request required the use of independent
                                                                                       21   judgment and discretion regarding matters of significance. Approving an NTE request that
                                                                                       22   was too high would cause customers to incur unnecessary expenses, while denying an NTE
                                                                                       23   request could cause a customer to lose sales due to an untimely or inadequate repair. The
                                                                                       24   duty of approving NTE requests meets the requirement for exercising independent
                                                                                       25   judgment and discretion with respect to matters of significance necessary for the
                                                                                       26   administrative exemption. Gonzalez v. Batmasian, 734 F. App’x 677, 680 (11th Cir. 2018)
                                                                                       27   (affirming jury verdict that plaintiff was properly subject to the administrative exemption
                                                                                       28   where one of her primary job duties was to approve major repairs); Clark v. Shop24 Glob.,

                                                                                                                                         8
                                                                                            Case 2:17-cv-01157-DWL Document 149 Filed 02/08/19 Page 9 of 18



                                                                                        1   LLC, 77 F. Supp. 3d 660, 676 (S.D. Ohio 2015) (denying plaintiff’s motion for summary
                                                                                        2   judgment and finding that a question of fact existed on whether plaintiff was exempt under
                                                                                        3   the administrative exemption where one of the job duties included approving payment of
                                                                                        4   invoices); Adams v. BSI Mgmt. Sys. Am., Inc., No. 1:11-CV-2914-ODE, 2013 WL
                                                                                        5   12145000, at *7 (N.D. Ga. Feb. 12, 2013), aff'd, 523 F. App’x 658 (11th Cir. 2013)
                                                                                        6   (administrative exemption applied where one of employee’s job duties was to approve and
                                                                                        7   submit invoices and was responsible for client and vendor relationships).
                                                                                        8          However, some Plaintiffs claimed that they did not approve NTE requests. Plaintiffs
                                                                                        9   Sean Salzarulo, Mark Fagen, and Christine Vertucci all testified that they could approve
                                                                                       10   no amounts above the NTE limits set by Vixxo’s customers. [Salzarulo Dep. at 46:23-
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.




                                                                                       11   47:10, Ex. 11; Fagen Dep. at 67:1-17, Ex. 3; Vertucci Dep. at 27:7-28:4, 32:5-12, Ex. 7.]
                                                 2415 East Camelback Road, Suite 800




                                                                                       12   Rather, they claimed that they had to obtain customer approval before authorizing any
                                                       Phoenix, Arizona 85016




                                                                                       13   service beyond the preapproved amounts that also applied to CSRs. [Id.]
                                                           (602) 778-3700




                                                                                       14          Notably, Daniel Dubek testified that while he worked as a Team Lead for the
                                                                                       15   McDonald’s team, he did not have NTE approval authority. However, when he moved to
                                                                                       16   a different team for customer Rue21, he was given NTE approval authority and approved
                                                                                       17   NTE requests. [Dubek Dep. at 55:19-56:8, Ex. 12.] NTE approval authority could also vary
                                                                                       18   between Team Leads who worked for the same customer. For example, Jennifer Morse and
                                                                                       19   Mark Fagen both worked on the PetSmart team, but Ms. Morse approved NTE requests
                                                                                       20   while Mr. Fagen did not. Moreover, some Team Leads approved, without customer input,
                                                                                       21   expenses beyond their own limits in emergency situations, whereas others testified they
                                                                                       22   could not do this. [See Salzarulo Dep. at 47:11-48:19, Ex. 11; Urciuoli Dep. at 69:21-70:13,
                                                                                       23   Ex. 10.]
                                                                                       24          The extent to which Team Leads had the responsibility of approving NTE requests
                                                                                       25   beyond the preapproved amounts goes directly to whether Plaintiffs exercised independent
                                                                                       26   judgment and discretion with respect to matters of significance. Because some Plaintiffs
                                                                                       27   had this responsibility while others did not, individualized inquiries into each Plaintiff’s
                                                                                       28

                                                                                                                                         9
                                                                                            Case 2:17-cv-01157-DWL Document 149 Filed 02/08/19 Page 10 of 18



                                                                                        1   job duties are necessary to determine whether each Plaintiff was properly classified as
                                                                                        2   exempt.
                                                                                        3                 2.     Selecting or Replacing Service Providers
                                                                                        4          Sourcing and selecting vendors is another job duty that shows the exercise of
                                                                                        5   discretion and independent judgment with respect to matters of significance. See e.g.
                                                                                        6   Tousignant v. Hahn, No. 1:14-CV-2272-MHS, 2015 WL 12696103, at *6 (N.D. Ga. Oct.
                                                                                        7   13, 2015) (employee exercised discretion and independent judgment where she made
                                                                                        8   recommendations regarding the selection of vendors and outside contractors). There was a
                                                                                        9   significant split among the Plaintiffs about whether they assisted with sourcing new service
                                                                                       10   providers. Plaintiffs Morse, Williams, Vierheller, Urciuoli, Dubek, Dillard, and Vertucci
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.




                                                                                       11   all testified that they would search for and research new service providers. [Morse Dep. at
                                                 2415 East Camelback Road, Suite 800




                                                                                       12   100:10-101:12, 109:13-20, Ex. 1; Williams Dep. at 51:7-52:14, 87:10-88:8, Ex. 4;
                                                       Phoenix, Arizona 85016




                                                                                       13   Vierheller Dep. at 39:21-40:15, Ex. 5; Urciuoli Dep. at 64:4-6, Ex. 10; Dubek Dep. at 62:2-
                                                           (602) 778-3700




                                                                                       14   63:4, Ex. 12; Dillard Dep. at 42:14 – 44:13, Ex. 2; Vertucci Dep. at 34:13-35:9, Ex. 7.]
                                                                                       15   These Plaintiffs then made recommendations based on their research of which new service
                                                                                       16   providers to sign up with Vixxo. [Id.] Plaintiffs Morse and Urciuoli also testified that they
                                                                                       17   had discretion when choosing which existing service providers to use for service requests.
                                                                                       18   [Morse Dep. at 101:13-16, 109:5-12, Ex. 1; Urciuoli Dep. at 64:4-6, Ex. 10.] This required
                                                                                       19   them to use their independent judgment and experience to determine which service
                                                                                       20   providers were best for the service request.
                                                                                       21          Plaintiffs Bailey, Salzarulo, Norgren, and Guanzon testified they were never
                                                                                       22   involved in sourcing new service providers or in selecting service providers for service
                                                                                       23   calls. [Bailey Dep. at 38:19-25, 47:23-48:5, Ex. 9; Salzarulo Dep. at 30:5-10, Ex. 11;
                                                                                       24   Norgren Dep. at 118:10-119:11, Ex. 6; Guanzon Dep. at 115:6-12, Ex. 8.] These Plaintiffs
                                                                                       25   claimed that service providers were automatically dispatched through Vixxo’s computer
                                                                                       26   system when a service request came in. They had no discretion in choosing which service
                                                                                       27   provider to send on a particular service request. [Id.] They also testified that they were not
                                                                                       28

                                                                                                                                           10
                                                                                            Case 2:17-cv-01157-DWL Document 149 Filed 02/08/19 Page 11 of 18



                                                                                        1   involved in sourcing new service providers because another department was responsible
                                                                                        2   for finding new service providers. [Id.]
                                                                                        3          Some Team Leads also reviewed the performance of service providers and
                                                                                        4   recommended that Vixxo replace underperforming service providers. Plaintiffs Bailey,
                                                                                        5   Salzarulo, Morse, Urciuoli, and Vertucci all testified they performed this duty. [Bailey Dep.
                                                                                        6   at 39:1-8, 50:1-5, Ex. 9; Salzarulo Dep. at 30:23-31:8, 40:24-41:6, Ex. 11; Morse Dep. at
                                                                                        7   101:2-12, Ex. 1; Urciuoli Dep. at 62:16-63:22, Ex. 10; Vertucci Dep. at 23:9-16; 32:18-
                                                                                        8   33:22, Ex. 7.] Their recommendations to dismiss certain service providers were given
                                                                                        9   considerable weight and thus demonstrated independent judgment and discretion even if
                                                                                       10   they were not the ultimate decision makers. Tousignant, No. 1:14-CV-2272-MHS, 2015
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.




                                                                                       11   WL 12696103, at *6; [See e.g. Bailey Dep. at 39:9-15, Ex. 9.] Plaintiffs Williams, Norgren,
                                                 2415 East Camelback Road, Suite 800




                                                                                       12   and Dubek testified that they could not recommend dismissing underperforming service
                                                       Phoenix, Arizona 85016




                                                                                       13   providers, and never did so. [Williams Dep. at 120:1-14, Ex. 4; Norgren Dep. at 113:20-
                                                           (602) 778-3700




                                                                                       14   114:20, Ex. 6; Dubek Dep. at 63:14-64:25, Ex. 12.] This split highlights the differences in
                                                                                       15   the Plaintiffs’ job duties on a significant fact in the exemption analysis. For example,
                                                                                       16   Plaintiffs Williams and Dubek were both responsible for sourcing new service providers,
                                                                                       17   but did not have authority to recommend dismissing underperforming service providers.
                                                                                       18   On the other hand, Mr. Salzarulo was not involved in sourcing new service providers, but
                                                                                       19   recommended replacing service providers who were not performing well.
                                                                                       20                 3.     Expediting Service Requests
                                                                                       21          Some Plaintiffs testified that they used discretion and independent judgment in
                                                                                       22   deciding whether to expedite certain service requests. This responsibility was significant
                                                                                       23   to Vixxo’s customers because it would determine how quickly repairs were made, often in
                                                                                       24   critical emergency situations. Ms. Morse testified that she had to use her independent
                                                                                       25   judgment on which work tickets to expedite, which involved analyzing the underlying
                                                                                       26   problem and weighing the different options. [Morse Dep. at 114:17-115:10, Ex. 1.]
                                                                                       27   Similarly, Plaintiffs Fagen, Dubek, and Dillard testified that they had to decide whether
                                                                                       28

                                                                                                                                         11
                                                                                            Case 2:17-cv-01157-DWL Document 149 Filed 02/08/19 Page 12 of 18



                                                                                        1   certain situations required the service requests be expedited. [Fagen Dep. at 47:16-21, Ex.
                                                                                        2   3; Dubek Dep. at 53:15-17, Ex. 12; Dillard Dep. at 34:2-12, 36:17-37:5, Ex. 2.]
                                                                                        3          Plaintiffs Williams, Vierheller, Norgren, and Vertucci testified that they did not
                                                                                        4   expedite service requests and each service request priority was set by Vixxo’s system or
                                                                                        5   by another department. [Williams Dep. at 47:2-4, Ex. 4; Vierheller Dep. at 54:20-25, Ex.
                                                                                        6   5; Norgren Dep. at 99:13-100:18, Ex. 6; Vertucci Dep. at 50:3-8, Ex. 7.] Ms. Guanzon
                                                                                        7   testified that she could prioritize service calls, but had to obtain authority from her manager
                                                                                        8   to do so. [Guanzon Dep. at 89:21-90:5, 99:1-100:11, Ex. 8.]
                                                                                        9          The ability to expedite service requests weighs in favor the administrative
                                                                                       10   exemption because those Team Leads had to use discretion and independent judgment to
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.




                                                                                       11   determine which service requests to expedite. These decisions had a significant impact on
                                                 2415 East Camelback Road, Suite 800




                                                                                       12   the customers’ businesses. Therefore, those Team Leads who performed this duty as part
                                                       Phoenix, Arizona 85016




                                                                                       13   of their primary duty would be properly classified as exempt.
                                                           (602) 778-3700




                                                                                       14                 4.     Receiving Quotes, Negotiating Rates, and Resolving Billing
                                                                                       15                        Disputes
                                                                                                   The job duties of receiving quotes, negotiating rates with vendors, and/or resolving
                                                                                       16
                                                                                            billing disputes support the employee being exempt under the administrative exemption.
                                                                                       17
                                                                                            See Bailey v. Alpha Techs. Inc., No. C16-0727-JCC, 2017 WL 4167929, at *6 (W.D. Wash.
                                                                                       18
                                                                                            Sept. 19, 2017) (administrative exemption properly applied to employee whose role was to
                                                                                       19
                                                                                            negotiate prices of materials that employer used to make its products); Levy v. Remy
                                                                                       20
                                                                                            Cointreau USA, Inc., No. 14-CV-20906-UU, 2014 WL 11369633, at *6 (S.D. Fla. Nov. 6,
                                                                                       21
                                                                                            2014), aff'd, 604 F. App’x 918 (11th Cir. 2015) (employee exercised discretion and
                                                                                       22
                                                                                            independent judgment with respect to matters of significance by assisting with choosing
                                                                                       23
                                                                                            venues and vendors and negotiating prices); Opinion Letter Fair Labor Standards Act
                                                                                       24
                                                                                            (FLSA), 2008 WL 833151, at *1 (employees who placed orders and negotiated prices with
                                                                                       25
                                                                                            vendors were properly classified as exempt under the administrative exemption).
                                                                                       26
                                                                                                   Plaintiffs Salzarulo, Morse, Vierheller, Bailey, Dillard, and Fagen testified they
                                                                                       27
                                                                                            were responsible for getting quotes from service providers. [Salzarulo Dep. at 56:7-9, Ex.
                                                                                       28

                                                                                                                                          12
                                                                                            Case 2:17-cv-01157-DWL Document 149 Filed 02/08/19 Page 13 of 18



                                                                                        1   11; Morse Dep. at 102:3-14, Ex. 1; Vierheller Dep. at 87:23-88:8, Ex. 5; Bailey Dep. at
                                                                                        2   46:23-47:4, Ex. 9; Dillard Dep. at 46:20-47:4, Ex. 2; Fagen Dep. at 69:6-9, 81:17-22, Ex.
                                                                                        3   3.] If, in their judgment and discretion, a quote was too high, they could seek quotes from
                                                                                        4   other vendors to ensure Vixxo’s customers were not paying too much for the service. [Id.]
                                                                                        5   Those listed above (except Ms. Vierheller) also negotiated rates with service providers.
                                                                                        6   [Id.; Vierheller Dep. at 36:16-20, 88:4-8, Ex. 5 (testifying she did not negotiate rates).] On
                                                                                        7   the other hand, Plaintiffs Williams, Dubek, Vertucci, and Guanzon did not obtain quotes
                                                                                        8   from service providers or make any determinations about whether the prices being charged
                                                                                        9   by service providers were too high. [Williams Dep. at 88:9-13, Ex. 4; Dubek Dep. at 67:4-
                                                                                       10   68:13, Ex. 12; Vertucci Dep. at 22:3-5, 31:10-14, Ex. 7; Guanzon Dep. at 110:18-111:7,
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.




                                                                                       11   Ex. 8.]
                                                 2415 East Camelback Road, Suite 800




                                                                                       12             Additionally, Plaintiffs Salzarulo, Morse, Vierheller, Urciuoli, Dillard, and
                                                       Phoenix, Arizona 85016




                                                                                       13   Guanzon testified that they handled billing disputes, such as when customers were failing
                                                           (602) 778-3700




                                                                                       14   or refusing to pay service providers. [Salzarulo Dep. at 20:15-18, Ex. 11; Morse Dep. at
                                                                                       15   96:23-97:5, Ex. 1; Vierheller Dep. at 46:17-47:18, Ex. 5; Urciuoli Dep. at 44:11-45:22,
                                                                                       16   50:12-52:4, Ex. 10; Dillard Dep. at 50:3-51:2, 92:21-93:19, Ex. 2; Guanzon Dep. at 43:16-
                                                                                       17   45:7, Ex. 8.] Mr. Salzarulo stated that he would investigate whether invoices were valid
                                                                                       18   and had to use his independent judgment to determine whether clients had been
                                                                                       19   overcharged. He would then make recommendations about whether Vixxo should pay any
                                                                                       20   unpaid charges, and his recommendations were generally accepted. [Salzarulo Dep. at
                                                                                       21   20:21-26:10, Ex. 11.] None of the other Plaintiffs who gave depositions performed similar
                                                                                       22   duties regarding billing disputes. [See e.g. Dubek Dep. at 68:14-17, Ex. 12.]
                                                                                       23             Some Plaintiffs had to use discretion and independent to obtain quotes, negotiate
                                                                                       24   service provider rates and to resolve billing disputes, while other Plaintiffs did not perform
                                                                                       25   those duties. These duties establish the applicability of the administrative exemption, but
                                                                                       26   this issue must be examined on a case-by-case basis for all Plaintiffs because not all Team
                                                                                       27   Leads performed these job duties (although they performed other exempt duties).
                                                                                       28

                                                                                                                                         13
                                                                                            Case 2:17-cv-01157-DWL Document 149 Filed 02/08/19 Page 14 of 18



                                                                                        1                 5.      Coaching and Training CSRs
                                                                                        2          Providing training to other employees supports an employee being exempt under
                                                                                        3   the administrative exemption. See e.g. Cruz v. Lawson Software, Inc., 764 F. Supp. 2d
                                                                                        4   1050, 1067 (D. Minn. 2011) (providing client training required exercise of discretion and
                                                                                        5   independent judgment with respect to matters of significance); Wade v. Werner Trucking
                                                                                        6   Co., No. 2:10-CV-270, 2014 WL 1091707, at *18 (S.D. Ohio Mar. 18, 2014) (plaintiff who
                                                                                        7   trained other employees was subject to administrative exemption); Bernard v. Grp. Pub.,
                                                                                        8   Inc., 970 F. Supp. 2d 1206, 1225–26 (D. Colo. 2013) (employee who created training
                                                                                        9   materials for training other employees was subject to the administrative exemption).
                                                                                       10          Plaintiffs Bailey, Salzarulo, Morse, and Urciuoli trained and coached CSRs and/or
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.




                                                                                       11   other Team Leads. [Bailey Dep. at 40:15-23, 52:4-53:8, Ex. 9; Salzarulo Dep. at 32:16-19,
                                                 2415 East Camelback Road, Suite 800




                                                                                       12   37:11-14, 74:3-75:5, Ex. 11; Morse Dep. at 77:14-22, 82:24-83:10, 122:20-123:6, Ex. 1;
                                                       Phoenix, Arizona 85016




                                                                                       13   Urciuoli Dep. at 76:14-77:11, 93:16-23, 96:2-97:3, Ex. 10.] Plaintiff Dillard put together a
                                                           (602) 778-3700




                                                                                       14   standard procedure book for CSRs and trained CSRs and Team Leads. [Dillard Dep. at
                                                                                       15   59:9-21, 59:21-60:13, Ex. 2.] Plaintiffs Dubek and Vertucci both mentored and assisted
                                                                                       16   CSRs, but claim they did not train CSRs. [Dubek Dep. at 49:3-23, 53:8-11, Ex. 12; Vertucci
                                                                                       17   Dep. at 43:11-44:14, Ex. 7.] Ms. Vierheller testified that she was part of Vixxo’s training
                                                                                       18   team, but that she rarely trained CSRs. [Vierheller Dep. at 52:7-53:24, Ex. 5.] Other
                                                                                       19   Plaintiffs testified that they were not involved in training or mentoring other employees.
                                                                                       20   [Fagen Dep. at 80:21-22, Ex. 3; Norgren Dep. at 81:3-82:10; 105:7-12, Ex. 6; Guanzon
                                                                                       21   Dep. at 128:14-21, Ex. 8.]
                                                                                       22          Here, the Plaintiffs’ job duties range from actively training CSRs and Team Leads,
                                                                                       23   to providing mentoring but no formal training, to providing no training. Plaintiffs are not
                                                                                       24   similarly situated in this respect. If this case continues as a collective action, the Court, and
                                                                                       25   possibly a jury, must analyze whether each individual Plaintiff provided enough training
                                                                                       26   and coaching to other employees to meet the administrative exemption, which is infeasible.
                                                                                       27
                                                                                       28

                                                                                                                                           14
                                                                                            Case 2:17-cv-01157-DWL Document 149 Filed 02/08/19 Page 15 of 18



                                                                                        1                 6.     Influencing Policies and Procedures
                                                                                        2          Employees tasked with making recommendations to improve policies and
                                                                                        3   procedures use discretion and independent judgment with respect to matters of
                                                                                        4   significance. See e.g. Bernard, 970 F. Supp. 2d at 1225-26 (plaintiff properly classified as
                                                                                        5   exempt where he “identified and promote[d] solutions . . . including making suggestions
                                                                                        6   with the goal of increasing efficiency”).
                                                                                        7          Once again, some Plaintiffs made recommendations to improve Vixxo’s policies
                                                                                        8   and procedures while others did not. Ms. Vierheller testified that she recommended
                                                                                        9   changes to Vixxo’s standard operating procedures. [Vierheller Dep. at 50:12-15, Ex. 5.]
                                                                                       10   She was also part of a team responsible for coming up with a new onboarding plan and she
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.




                                                                                       11   worked on a mobile campaign, which involved suggesting improvements to Vixxo’s
                                                 2415 East Camelback Road, Suite 800




                                                                                       12   mobile app based on comments from service providers. [Id. at 61:8-12, 65:9-66:8.] Mr.
                                                       Phoenix, Arizona 85016




                                                                                       13   Norgren testified that he worked on Vixxo’s mobile ninja program and made
                                                           (602) 778-3700




                                                                                       14   recommendations on how to improve the program. [Norgren Dep. at 107:21-109:11, Ex.
                                                                                       15   6.] Ms. Guanzon also made recommendations on how to develop new ways to streamline
                                                                                       16   Vixxo’s processes. [Guanzon Dep. at 144:15-145:5, Ex. 8.] Other Plaintiffs provided no
                                                                                       17   recommendations that would influence Vixxo’s policies and procedures. [See e.g. Dubek
                                                                                       18   Dep. at 41:20-23, Ex. 12.]
                                                                                       19                 7.     Subject-Matter Expertise
                                                                                       20          Some Plaintiffs had to exercise discretion and independent judgment with respect
                                                                                       21   to matters of significance as subject matter experts for Vixxo. See Boaz v. Fed. Exp. Corp.,
                                                                                       22   107 F. Supp. 3d 861, 894 (W.D. Tenn. 2015), aff'd sub nom. Boaz v. FedEx Customer Info.
                                                                                       23   Servs., Inc., 668 F. App’x 152 (6th Cir. 2016) (employee who acted as subject-matter
                                                                                       24   expert on projects was properly classified as exempt under the administrative exemption).
                                                                                       25   Plaintiffs Fagen, Vierheller, and Dubek all testified that they had to provide subject matter
                                                                                       26   expertise. Mr. Fagen was Vixxo’s fish tank expert for PetSmart and all fish tank-related
                                                                                       27   calls would go to him. [Fagen Dep. at 45:1-10, Ex. 3.] His experience allowed him to make
                                                                                       28   better judgment calls about how to repair any issues with fish tanks. Ms. Vierheller

                                                                                                                                         15
                                                                                            Case 2:17-cv-01157-DWL Document 149 Filed 02/08/19 Page 16 of 18



                                                                                        1   provided subject matter expertise for 7-Eleven relating to fuel service centers and gas spills.
                                                                                        2   [Vierheller Dep. at 47:22-48:15, Ex. 5.] Mr. Dubek gained expertise working for Vixxo’s
                                                                                        3   restaurant clients to where he could exercise judgment relating to repairs of restaurant
                                                                                        4   equipment. [Dubek Dep. at 76:9-77:9, Ex. 12.] No other Plaintiffs testified that they
                                                                                        5   provided this subject matter expertise. Thus, the Court cannot consider the matter of
                                                                                        6   whether exercising subject matter expertise supports the administrative exemption on a
                                                                                        7   collective basis.
                                                                                        8          B.     Executive Exemption
                                                                                        9          Some Plaintiffs are also exempt under the FLSA’s executive exemption. The
                                                                                       10   executive exemption applies to employees (1) whose weekly salary is not less than $455;
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.




                                                                                       11   (2) whose primary duty is management of the enterprise in which the employee is
                                                 2415 East Camelback Road, Suite 800




                                                                                       12   employed or of a customarily recognized department or subdivision thereof; (3) who
                                                       Phoenix, Arizona 85016




                                                                                       13   customarily and regularly directs the work of two or more other employees; and (4) who
                                                           (602) 778-3700




                                                                                       14   have the authority to hire or fire other employees or whose suggestions and
                                                                                       15   recommendations as to the hiring, firing, advancement, promotion or any other change of
                                                                                       16   status of other employees are given particular weight. 29 C.F.R. § 541.100.
                                                                                       17          Both Jennifer Morse and Stephanie Urciuoli testified that they had direct reports
                                                                                       18   whom they supervised. Ms. Morse testified that she had three CSRs who reported directly
                                                                                       19   to her. [Morse Dep. at 76:6-77:15, Ex. 1.] She assigned them tasks, approved their time
                                                                                       20   sheets and requests for time off, and checked their work. [Id. at 71:25-72:4, 77:20-22,
                                                                                       21   103:17-24.] Ms. Morse also interviewed a candidate for a CSR position, made a
                                                                                       22   recommendation on whether to hire the candidate, and was involved in disciplining the
                                                                                       23   CSRs who reported to her. [Id. at 80:5-6, 110:7-112:22, 131:24-132:2.]
                                                                                       24          Similarly, Ms. Urciuoli had two facilities specialists3 who reported directly to her,
                                                                                       25   as well as a team of seven to ten CSRs. [Urciuoli Dep. at 72:23-73:24, 86:15-23, Ex. 10.]
                                                                                       26
                                                                                       27
                                                                                            3
                                                                                             At this time, prior to the corporate merger mentioned earlier, Ms. Urciuoli’s title with FM
                                                                                       28   Facilities Management was lead facilities specialist, which was the equivalent position of

                                                                                                                                          16
                                                                                            Case 2:17-cv-01157-DWL Document 149 Filed 02/08/19 Page 17 of 18



                                                                                        1   She directly supervised the employees who reported to her and did personnel evaluations
                                                                                        2   for her CSRs. [Id. at 94:2-95:25.] She was involved in the hiring process and her
                                                                                        3   recommendations were given weight by the ultimate decision-makers. [Id. at 74:16-18,
                                                                                        4   96:2-7.] She could also discipline her direct reports and offer input into whether to
                                                                                        5   terminate them, which was given particular weight. [Id. at 75:16-78:17, 96:14-16.]
                                                                                        6          Many other Plaintiffs testified that they did not supervise other employees,
                                                                                        7   interview potential candidates, or make recommendations on whether to hire or fire other
                                                                                        8   employees. [Bailey Dep. at 52:18-22, Ex. 9; Salzarulo Dep. at 37:7-25, Ex. 11; Fagen Dep.
                                                                                        9   at 39:6-10, 59:12-17, Ex. 3; Williams Dep. at 89:15-18, Ex. 4; Vierheller Dep. at 52:7-9,
                                                                                       10   Ex. 5; Norgren Dep. at 71:19-73:3, Ex. 6; Vertucci Dep. at 44:10-14, Ex. 7; Guanzon Dep.
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.




                                                                                       11   at 128:11-21, Ex. 8.] Therefore, the executive exemption may not apply to those Plaintiffs.
                                                 2415 East Camelback Road, Suite 800




                                                                                       12   Plaintiffs cannot show they are all similarly situated for a collective action where such an
                                                       Phoenix, Arizona 85016




                                                                                       13   exemption may apply only to some members of the class. Because multiple exemptions
                                                           (602) 778-3700




                                                                                       14   may apply here, even more “fact-intensive inquiries into how individual [Team Leads]
                                                                                       15   performed their job” are required. In re Wells Fargo Home Mortg. Overtime Pay Litig.,
                                                                                       16   268 F.R.D. 604, 611 (N.D. Cal. 2010), subsequent determination, 426 F. App’x 498 (9th
                                                                                       17   Cir. 2011).
                                                                                       18   V.     CONCLUSION
                                                                                       19          Plaintiffs’ testimony establishes that the collective mechanism is infeasible here.
                                                                                       20   While all Team Leads were properly classified as exempt, making this determination
                                                                                       21   requires an examination into each Team Lead’s individual job duties. Based on Plaintiffs’
                                                                                       22   own testimony, there is a wide spectrum of job duties to be considered to determine whether
                                                                                       23   Plaintiffs were properly classified. For example, at one end, Plaintiffs Norgren and Fagen
                                                                                       24   testified that they performed the same job duties as CSRs and that they did not use
                                                                                       25   independent judgment or discretion in their duties. On the other end of the spectrum,
                                                                                       26
                                                                                       27   a Team Lead. Facilities specialists also performed many of the same duties as a Team Lead.
                                                                                            [Urciuoli Dep. at 72:12-73:21, Ex. 10.]
                                                                                       28

                                                                                                                                        17
                                                                                            Case 2:17-cv-01157-DWL Document 149 Filed 02/08/19 Page 18 of 18



                                                                                        1   Plaintiffs Morse and Urciuoli supervised CSRs and testified that they had to use discretion
                                                                                        2   and independent judgment in various duties that had a significant impact on Vixxo’s
                                                                                        3   customers. Other Plaintiffs’ duties fall along the spectrum, with some clearly performing
                                                                                        4   duties that required the exercise of discretion and independent judgment while others, if
                                                                                        5   their testimony is believed, performed fewer such duties.
                                                                                        6          Resolution of Plaintiffs’ claims will require the Court or the jury to analyze the
                                                                                        7   different job duties of each individual opt-in Plaintiff to determine whether he or she was
                                                                                        8   properly classified as exempt. Therefore, the collective mechanism is infeasible, and
                                                                                        9   Defendants respectfully request that the collective be decertified.
                                                                                       10
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.




                                                                                       11          DATED this 8th day of February 2019.
                                                 2415 East Camelback Road, Suite 800




                                                                                       12                                          OGLETREE, DEAKINS, NASH, SMOAK &
                                                       Phoenix, Arizona 85016




                                                                                       13                                          STEWART, P.C.
                                                           (602) 778-3700




                                                                                       14
                                                                                                                                   By:     s/ Douglas (Trey) Lynn
                                                                                       15                                                 Tracy A. Miller
                                                                                       16                                                 Douglas (Trey) Lynn
                                                                                                                                          2415 East Camelback Road, Suite 800
                                                                                       17                                                 Phoenix, AZ 85016
                                                                                                                                          Attorneys for Defendant
                                                                                       18
                                                                                       19
                                                                                       20
                                                                                       21
                                                                                       22
                                                                                       23
                                                                                       24
                                                                                       25
                                                                                       26
                                                                                       27
                                                                                       28

                                                                                                                                         18
